Motion Denied; Order filed January 29, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00410-CV
                                   ____________

                    DOV AVNI KAMINETZKY, Appellant

                                         V.

                           DOSOHS I, LTD, Appellee


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1997-40590

                                     ORDER

      Appellant’s brief was originally due October 13, 2014. We granted two
extensions of time to file appellant’s brief until January 5, 2015. When we granted
the last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On January 20, 2015, appellant filed
a further request for extension of time to file appellant’s brief. To date, appellant
has submitted no brief. We deny the request and issue the following order.
      We order appellant to file a brief with the clerk of this court on or before
February 12, 2015. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM



Panel consists of Justice Boyce, Christopher, and Wise.